Exhibit 10.1

REVOLVING NOTE
 
New York, New York
US$10,000,00.00
August 7, 2015
 
 

FOR VALUE RECEIVED, Voltari Corporation (together with its successors and
assigns, the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to, or to the
order of, Koala Holding LP (together with its successors and assigns, the
“Lender”), on the terms hereinafter set forth, the principal sum of TEN MILLION
DOLLARS ($10,000,000.00), or such lesser amount as is outstanding from time to
time as set forth on Schedule 1 hereto, together with interest thereon for such
periods, on such dates and at such rates as set forth in Section 1 of this
Revolving Note (this “Note”).
The Borrower further promises to pay the Undrawn Amount Fee (as defined below in
Section 2), and any other amounts owed hereunder as such Undrawn Amount Fee and
other amounts shall become due and payable pursuant to the terms hereof.
1.Interest. The principal amount of each borrowing under this Note outstanding
from time to time as set forth on Schedule 1 hereto (each, a “Borrowing”) shall
bear interest at a rate equal to the greater of (x) the LIBOR Rate (defined
below) plus 350 basis points, per annum and (y) 3.75%, per annum, which simple
interest shall accrue daily and be computed on the basis of the actual number of
days elapsed over a 360-day year. Such interest shall commence to accrue on the
date each Borrowing is made and shall be due and paid in arrears on the Maturity
Date (as defined below) or such earlier date as principal, interest, the Undrawn
Amount Fee and/or other amounts shall become due and payable pursuant to the
terms hereof (provided that if any such day is not a Business Day (as
hereinafter defined), such payment shall be made on the immediately following
Business Day with no additional interest accruing thereon, if so made). To the
extent any payment of interest is made prior to 12:00 noon (New York City time)
on the date of such payment, no interest shall accrue on such date with respect
to such payment. To the extent any payment of interest is made after 12:00 noon
(New York City time) on the date of such payment, interest shall accrue and be
payable on such date with respect to such payment.
Notwithstanding the foregoing, during any period in which an Event of Default
(as defined below in Section 8) exists, the principal amount of each Borrowing
outstanding under this Note shall bear interest at a rate equal to the greater
of (x) the LIBOR Rate plus 450 basis points, per annum and (y) 4.75%, per annum
(such rate, the “Default Rate”), which simple interest shall be computed on the
basis of the actual number of days elapsed over a 360-day year. Any amounts
payable hereunder that are not paid when due (whether principal, interest,
Undrawn Amount Fees or other amounts) shall, to the fullest extent permitted by
applicable law, also bear interest at the Default Rate. Anything contained in
this Note or any other related document to the contrary notwithstanding, the
Lender does not intend to charge, and the Borrower shall not be required to pay,
whether under this Note or any other related document, any amount of interest
that would be deemed usurious, or is otherwise in excess of the maximum amount
permitted under applicable law, and the Lender shall, at the Lender’s
discretion, either return any such excess amount or same shall be credited
against the principal or other amounts due hereunder.
As used in this Note, the term “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks in New York City, New
York are authorized or required by law to close.
As used in this Note, the term “LIBOR Rate” means, with respect to any Borrowing
under this Note, the rate appearing on Bloomberg’s British Banker’s Association
rate page (or on any successor or substitute page) at approximately 11:00 a.m.,
London time, one Business Day prior to the disbursement of funds in respect of
such Borrowing, as the rate for U.S. dollar deposits for a period equal to six
(6) months. In the event that such rate is not available on such page at such
time for any reason, then the “LIBOR Rate” with respect to such Borrowing under
this Note shall be determined by reference to any analogous page of another
quotation service providing quotations comparable to those currently provided on
such page for interest rates applicable to U.S. dollar deposits in the London
interbank market, as reasonably determined by the Lender.
2.Undrawn Amount Fee. The Borrower shall pay to the Lender a fee on the
Commitment (defined below) (the “Undrawn Amount Fee”) for the period from and
including the date hereof to but excluding the Maturity Date equal to 0.25%, per
annum, calculated on the average daily amount of the Commitment, which fee shall
accrue daily and be computed on the basis of the actual number of days elapsed
over a 360-day year and shall be paid in a lump sum on the Maturity Date.
As used in this Note, the term “Commitment” means, as of any date, the Maximum
Amount (as defined below in Section 4) less the aggregate principal amount of
all Borrowings outstanding hereunder.




--------------------------------------------------------------------------------

Exhibit 10.1

The Commitment shall increase and decrease directly in proportion to repayments
and reborrowings of Borrowings, respectively, from time to time.
3.Maturity Date. The outstanding principal amount under this Note, together with
all then accrued but unpaid interest thereon, any unpaid Undrawn Amount Fees and
any other amounts then due and payable hereunder, shall be due and paid by the
Borrower on the earliest of (i) December 31, 2017, (ii) the date on which any
financing transaction, whether for debt or equity, is consummated by the
Borrower with net proceeds in an amount equal to or greater than $10,000,000 and
(iii) a date selected by the Borrower that is prior to December 31, 2017,
provided such date is contained in a written notice delivered to the Lender at
least two Business Days prior to such earlier date (the earliest of such dates,
the “Maturity Date”). No further Borrowings shall be permitted after the
Maturity Date.
4.Requests for Borrowing. From time to time following the date hereof through
the Maturity Date, the Borrower may make one or more written requests to borrow
from the Lender principal amounts under this Note up to a maximum amount not to
exceed, together with the aggregate principal amount then outstanding under this
Note, TEN MILLION DOLLARS ($10,000,000.00) in the aggregate (the “Maximum
Amount”). Such Borrowings shall be in increments of $1,000,000 each, or whole
multiples of $1,000,000 in excess thereof, (or if the then aggregate amount
available for borrowing under this Note is less than $1,000,000, such aggregate
lesser amount). Within two (2) Business Days following the Lender’s receipt of
any such borrowing request, the Lender shall arrange to lend and disburse such
monies to the Borrower so long as, and to the extent, the aggregate principal
amount of all Borrowings outstanding under this Note, after giving effect to
such Borrowing, does not exceed the Maximum Amount.
Simultaneously with the making of any Borrowing or the repayment of any
Borrowing (as provided below in Section 5) hereunder, the Lender shall update
Schedule 1 hereto accurately to reflect any amounts so borrowed or repaid and
the aggregate principal amount of all Borrowings outstanding under this Note
after giving effect thereto and, upon approval thereof by the Borrower, the
Lender and the Borrower shall each affix the initials of their respective
authorized representatives to such updated Schedule 1, which shall thereafter
constitute prima facie evidence of the aggregate principal amount of all
Borrowings outstanding hereunder.
Disbursement of any monies by the Lender in connection with the making of a
Borrowing hereunder shall be made to the Borrower by wire transfer of
immediately available funds in accordance with the instructions that the
Borrower specifies to the Lender in the applicable written request.
5.Repayments and Reborrowings. The Borrower may repay all or any portion of the
amounts outstanding under this Note at any time without premium or penalty;
provided that any partial repayment hereunder shall be in increments of
$1,000,000 each, or whole multiples of $1,000,000 in excess thereof (or if the
then aggregate amount outstanding under this Note is less than $1,000,000, such
lesser aggregate amount). All payments made on this Note shall be made to the
Lender by wire transfer of immediately available funds in accordance with the
instructions that the Lender may specify to the Borrower in writing from time to
time. All payments to the Lender received from the Borrower hereunder shall be
applied first, to the payment of any Expenses (defined below in Section 11) owed
to the Lender that are then due and payable pursuant to the terms of this Note,
second, to the payment of any accrued Undrawn Amount Fees that are then due and
payable pursuant to the terms of this Note, third, to the payment of accrued
interest that is then due and payable pursuant to the terms of this Note, and
fourth, to reduce the principal balance of all then-outstanding Borrowings
hereunder. Any payments of Expenses, Undrawn Amount Fees, principal or interest
shall be made in U.S. dollars and in immediately available funds and without
deduction or reduction of any kind (whether for set-off, recoupment or
otherwise).
Any repayments of Borrowings under this Note shall increase the Commitment
correspondingly, and, until the Maturity Date, be available for reborrowing.
Simultaneously with any repayment and/or reborrowing hereunder, the Lender shall
update Schedule 1 hereto accurately to reflect any amounts to be so repaid
and/or reborrowed and the aggregate principal amount of Borrowings outstanding
under this Note after giving effect thereto and, upon approval thereof by the
Borrower, the Lender and the Borrower shall each affix the initials of their
respective authorized representatives to such updated Schedule 1, which shall
thereafter constitute prima facie evidence of the aggregate principal amount of
all Borrowings outstanding hereunder.
6.Security Interest. As collateral security for the payment and performance in
full of any and all amounts owing from time to time by the Borrower to the
Lender under or in connection with this Note (the “Secured Obligations”), the
Borrower hereby pledges, assigns and grants to the Lender, a Lien on and
security interest in and to all of the right, title and interest of the Borrower
in, to and under the following property, wherever located, and whether now
existing or hereafter arising or acquired from time to time (collectively, the
“Pledged Collateral”): (a) the Borrower’s limited liability company interest
(the “Interest”) in Voltari Real Estate Holding LLC (the “LLC”); and (b) all
proceeds and products of the foregoing, all books and records at any time
evidencing or relating to the foregoing, all supporting obligations related
thereto, and all accessions to, substitutions and replacements for, and profits
and products of, the foregoing, and any and all proceeds of




--------------------------------------------------------------------------------

Exhibit 10.1

any insurance, indemnity, warranty or guaranty payable to the Borrower from time
to time with respect to any of the foregoing. The Borrower hereby irrevocably
authorizes the Lender at any time and from time to time to file in any relevant
jurisdiction any financing statements and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code (“UCC”) of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Pledged Collateral without the signature of the Borrower where
permitted by law. The Borrower agrees to provide all necessary information
related to such filings to the Lender promptly upon request by the Lender. The
Borrower shall take such further actions, and execute and/or deliver to the
Lender such additional financing statements, amendments, assignments,
agreements, supplements, powers and instruments, as the Lender may in its
judgment deem necessary or appropriate in order to perfect, preserve and protect
the security interest in the Pledged Collateral as provided herein and the
rights and interests granted to the Lender hereunder, and enable the Lender to
exercise and enforce its rights, powers and remedies hereunder with respect to
any Pledged Collateral, including the filing of any financing statements,
continuation statements and other documents under the UCC (or other similar
laws) in effect in any jurisdiction with respect to the security interest
created hereby, all in form satisfactory to the Lender and in such offices
wherever required by law to perfect, continue and maintain a valid, enforceable,
first priority security interest in the Pledged Collateral as provided herein
and to preserve the other rights and interests granted to the Lender hereunder,
as against third parties, with respect to the Pledged Collateral. Without
limiting the generality of the foregoing, but subject to applicable law, the
Borrower shall make, execute, endorse, acknowledge, file or refile and/or
deliver to the Lender from time to time upon request by the Lender such lists,
schedules, descriptions and designations of the Pledged Collateral, statements,
confirmatory assignments, supplements, additional security agreements,
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, reports and other assurances or instruments as the Lender shall
reasonably request. If an Event of Default has occurred and is continuing, the
Lender may institute and maintain, in its own name or in the name of the
Borrower, such suits and proceedings as the Lender may deem necessary or
expedient to prevent any impairment of the security interest in or the
perfection thereof in the Pledged Collateral. All of the foregoing shall be at
the sole cost and expense of the Borrower.
7.Representations, Warranties and Covenants. The Borrower hereby represents,
warrants and covenants to the Lender that: (a) this Note when executed and
delivered by the Borrower shall constitute a valid and binding obligation of the
Borrower, enforceable in accordance with its terms, subject only to laws of
general application relating to bankruptcy, insolvency and the relief of
debtors; (b) the Borrower is not in violation or default of any mortgage,
indenture, agreement, instrument or contract to which it is a party or by which
it is bound, except where such violation or default would not reasonably be
expected to have a material adverse effect on (x) the ability of the Borrower to
perform its obligations hereunder or (y) the validity or enforceability of this
Note; (c) the execution, delivery and performance by the Borrower of this Note
and the consummation of the transactions contemplated hereby, will not result in
any such violation or default or an event that results in the creation of any
Lien upon any assets of the Borrower (other than the Liens in favor of the
Lender created under this Note); (d) there are no issued or outstanding equity
interests of the LLC other than the Interest and the Borrower shall not cause or
permit the LLC to issue or sell any equity interests other than the Interest;
and (e) the Interest is free of all Liens (other than the Liens in favor of the
Lender created under this Note) and the Borrower shall not cause or permit the
incurrence of any Liens on or with respect to the Interest (other than the Liens
in favor the Lender created under this Note). The term “Lien”, as used in this
Note, means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
8.Events of Default. This Note shall become immediately due and payable and the
Commitment shall terminate immediately upon the occurrence of any Event of
Default, whereupon the unpaid principal of all Borrowings under this Note and
all accrued and unpaid interest, accrued Undrawn Amount Fees, Expenses and any
other amounts owed hereunder shall become and be immediately due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower. For purposes of this Note, the
occurrence of any of the following shall constitute an “Event of Default” under
this Note:
(a)any failure by the Borrower to pay to the Lender on the Maturity Date an
amount equal to the then outstanding aggregate principal amount of this Note
together with all accrued but unpaid interest thereon (and any other amounts
owed hereunder);
(b)any failure by the Borrower to pay to the Lender on or before the applicable
due date thereof (as provided by this Note), any interest payment, Undrawn
Amount Fees, Expenses, or any other payment as and when due hereunder, which
failure remains uncured for a period of ten (10) Business Days following the
applicable due date thereof; or any material breach by the Borrower of any other
terms or provisions of this Note, which breach remains uncured for a period of
ten (10) Business Days following (x) the date on which the Lender apprises the
Borrower in writing of the existence of such breach or (y) the date on which the
Borrower otherwise becomes aware of the existence of such breach.
9.Assignment; Transfers; Successors. This Note may not be transferred, assigned,
pledged or encumbered, in whole or in part, by the Borrower and the Borrower may
not assign any rights or delegate any of its obligations under this Note, in
each case without the prior written consent of the Lender. This Note, together
with all Borrowings, and any




--------------------------------------------------------------------------------

Exhibit 10.1

other amounts in respect of interest Undrawn Amount Fees, and Expenses may, with
reasonable prior written notice to the Borrower, be transferred, assigned,
pledged or encumbered, in whole or in part, by the Lender without the prior
written consent of the Borrower. Subject to the foregoing, this Note shall inure
to the benefit of and be binding upon the successors and permitted assigns of
the Borrower and the Lender. There are no third party beneficiaries of this
Note.
10.Amendment; Waiver. Any amendment hereto or waiver of any provision hereof may
be made only with the written consent of each of the Borrower and the Lender. No
failure or delay by the Lender to insist upon the strict performance of any term
or condition of this Note, or to exercise any right or remedy consequent upon a
breach thereof, shall constitute, or be deemed to constitute, a waiver of any
such term or condition or of any such breach, or preclude the Lender from
exercising any such right or remedy at any later time or times. By accepting
payment after the due date of any amount payable under the terms of this Note,
the Lender shall not be deemed to have waived the right either to require prompt
payment when due of all other amounts payable under the terms of this Note or to
declare an Event of Default for the failure to effect such prompt payment of any
such other amount. No course of dealing or conduct shall be effective to modify,
waive or release any provision of this Note.
11.Costs and Expenses; Indemnity. The Borrower hereby agrees to pay all of the
Lender’s costs of collection or attempting to collect the same and any other
enforcement of this Note, including without limitation, reasonable attorneys’
fees and disbursements and court costs (including those incurred in connection
with any appeal) (the foregoing costs and expenses being referred to herein as
“Expenses”). The Borrower shall protect, defend, indemnify and save harmless the
Lender and any of its affiliates and their respective officers, directors,
members, partners, stockholders, controlling persons and employees (each an
“Indemnitee”), from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including without limitation
reasonable attorneys' fees and expenses), imposed upon or incurred by or
asserted against any Indemnitee by reason of or in connection with the extension
of credit by the Lender pursuant to this Note or any of the terms thereof. The
obligations and liabilities of the Borrower under the foregoing sentence shall
survive any termination, satisfaction, or assignment of this Note or the
indebtedness covered hereunder.
12.Certain Waivers. The Borrower hereby waives presentment, demand, protest,
notice of acceptance, notice of dishonor, notice of protest and all other
notices of any kind should any indebtedness represented by this Note be
collected at law or in equity or in the case of the Lender bankruptcy or other
proceedings after demand therefore has been made, or should this Note be placed
in the hands of attorneys for collection after default.
13.WAIVER OF JURY TRIAL. EACH OF THE BORROWER AND THE LENDER, BY ITS ACCEPTANCE
OF THIS NOTE, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS NOTE OR ANY CLAIM RELATING THERETO.
14.Notices. All notices hereunder shall be given in writing and shall be deemed
delivered when received by the party to whom such notice is addressed at the
address set forth below such party’s signature or at such other address as may
be specified by such party from time to time.Governing Law; Jurisdiction. This
Note and the legality, validity and performance of the terms hereof is made in
accordance with and shall be construed under the laws of the State of New York,
without regard to the conflicts of law principles thereof that would result in
the application of any law other than the law of the State of New York. Each of
the Lender and the Borrower hereby (a) submits to the exclusive jurisdiction of
any state or federal court sitting in New York, New York in any action or
proceeding arising out of or relating to this Note, (b) irrevocably waives, to
the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding, and (c) agrees that venue
therein is proper and convenient.




--------------------------------------------------------------------------------

Exhibit 10.1

15.

 
BORROWER:
 
 
 
 
 
Voltari Corporation
 
 
/s/ John Breeman
 
 
Name:
John Breeman
 
 
Title:
Chief Financial Officer
 



 
Address:
 
 
 
 
Voltari Corporation
 
 
 
601 W. 26th St. #415
 
 
 
New York, NY 10001
 

ACCEPTED AND AGREED
AS OF THE DATE FIRST
WRITTEN ABOVE:
LENDER:
Koala Holding LP
By: Koala Holding GP Corp., its general partner
 
By: /s/ Keith Cozza
 
 
Name:
Keith Cozza
 
 
Title:
Secretary; Treasurer
 
 



Address:
 
 
 
 
767 Fifth Avenue, Suite 4700
 
 
 
New York, New York 10153
 
 
 
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.1

[REVOLVING NOTE, DATED AUGUST 7, 2015, EVIDENCING A REVOLVING LOAN FACILITY OF
$10,000,000.00 FROM KOALA HOLDING LP TO VOLTARI CORPORATION DUE DECEMBER 31,
2017]
Schedule 1


Date of Borrowing/
Repayment
Amount of Borrowing/ Repayment
Aggregate Amount of Borrowings Outstanding after Borrowing/ Repayment
Current Commitment Available
Lender’s Initials
Borrower’s Initials
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









